Citation Nr: 0014415	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  98-06 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





INTRODUCTION

The veteran served on active duty from November 1990 to 
August 1991, with previous inactive duty for training 
purposes.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from the Department of 
Veterans Affairs (hereinafter VA) regional office in Jackson, 
Mississippi (hereinafter RO).


FINDINGS OF FACT

1.  A clear diagnosis of post-traumatic stress disorder based 
on a confirmed stressor is not of record.

2.  The veteran experienced exhaustion and total intolerance 
for stress as a result of his active service during the Gulf 
War that resulted in depression.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991).

2.  Major depressive disorder was incurred in active military 
duty.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 
3.303 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon review of the record, the Board concludes that the 
veteran's claim is well grounded within the meaning of the 
statute and judicial construction.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); 38 U.S.C.A. § 5107(a).  The VA 
therefore has a duty to assist the veteran in the development 
of facts pertinent to his claim.  In this regard, the 
veteran's service medical records, post-service clinical 
data, and VA medical reports have been included in his file.  
In May 1999, the Board remanded this case to the RO for 
further development of the evidence, to include in part, a VA 
examination to determine the nature of the veteran's 
psychiatric disorders.  Based on the findings of the VA 
examination conducted in June 1999, the Board has 
recharacterized the issue on appeal.  Upon review of the 
entire record, the Board concludes that the data currently of 
record provide a sufficient basis upon which to address the 
merits of the veteran's claim and that he has been adequately 
assisted in the development of his case.

The veteran's service medical records are negative for any 
evidence of a psychiatric disorder, to include his 
demobilization examination conducted in July 1991.  
Subsequent to service discharge, the veteran was admitted to 
a VA facility in June 1993, with the admitting diagnosis of 
depression.  It was noted that the illness showed an 
increasing feeling of being stressed shortly after returning 
from the Gulf War.  The discharge diagnoses were major 
depression, with psychotic features and substance abuse, 
alcohol.  Also noted was post-traumatic stress disorder.  The 
veteran was admitted to a VA facility in April 1994, for 
acute appendicitis.  The diagnoses included manic depression 
and alcohol abuse.  In February 1996, the veteran was 
admitted into a VA substance abuse treatment program.  The 
diagnoses included alcohol dependence, major depression in 
remission, and post-traumatic stress disorder.  

A VA examination conducted in June 1997, noted that the 
veteran had served in Saudi Arabia in a supporting unit, not 
a combat unit.  The veteran reported that SCUD missiles flew 
over his area nightly, and one missile exploded four miles 
from his unit, blowing up a barracks with American soldiers.  
It was indicated that after service discharge the veteran had 
periods of overactive elate episodes that would turn to 
quarrelsome periods, that were physically abusive.  At the 
time of the examination, the veteran was severely and 
profoundly depressed.  Hypersomnia, anhedonia, and infrequent 
suicidal ideation were reported.  The veteran stated he had 
intrusive thoughts once every two weeks, and nightmares about 
once a month.  A marked startle reaction was shown.  The 
diagnoses included severe bipolar disorder, with the most 
recent episode with major depressive features, and 
post-traumatic stress disorder.  

The veteran submitted a statement that while serving in Saudi 
Arabia he was exposed to SCUD attacks.  He further stated 
that March 1991 to June 1991, he was in charge of a petroleum 
section working 12 hour days, 7 days a week, without a day 
off since January 1991.  Since returning, the sound of a 
police car or fire engine scared him, as he did not have 
chemical equipment to put on.  A fellow soldier who served 
with the veteran in Saudi Arabia, vouched for the events and 
stated that the veteran had stress, anxiety, and depression 
"directly related to his time there."  A report from the 
United States Armed Services Center for Research of Unit 
Records dated in August 1999, verified numerous SCUD attacks 
on Dhahran.  

VA examinations were conducted in October 1999, in response 
to a remand from the Board dated in May 1999, requesting a 
determination of a correct diagnosis of the veteran's 
psychiatric disorder.  A psychologist administered numerous 
psychological tests and determined that post-traumatic stress 
disorder was not an appropriate diagnosis.  However, it was 
noted that the veteran had a chronic depressive condition 
that was precipitated by his participation in Operation 
Desert Storm and had continued without full remission.  It 
was noted that the veteran's "earlier psychiatric problems 
may have been related to a severe major depressive episode 
with psychotic features and comorbid alcohol abuse."  The 
diagnosis was major depressive disorder episode, single, 
moderate, chronic, due to exposure to war.  

The psychiatrist who conducted the VA psychiatric examination 
noted that the veteran's claims file was reviewed to include 
the veteran's hospitalization reports, previous examinations, 
and psychological testings.  On examination, the psychiatrist 
noted the veteran spoke slowly and appeared to be depressed.  
The veteran stated that the depression affected his 
intellectual power, as it took him longer to complete jobs.  
He indicated that he felt "totally" stressed out, had 
anxiety, and was full of anger.  There were no intrusive 
thoughts or flashbacks.  There were no specific connections 
between his nervousness and his service experience other than 
feeling stress, from which he stated he had never recovered.  
The examiner commented that an episode of a manic mood 
episode was not shown by the record.  The veteran continued 
to have psychotic features in that he intermittently felt 
people were following him.  He complained of memory 
impairment, preoccupation, and general slowing of all mental 
processes.  Concentration was difficult.  The psychiatrist 
concluded that the examination did not support a diagnosis of 
post-traumatic stress disorder, but rather 

the finding is of a person who 
experienced exhaustion and total 
intolerance for stress that comes at some 
point to depression.  The depression by 
history began, certainly by the end of 
his service in Desert Storm, and does 
continue up to the present.  Bipolar 
disorder is not found because there is no 
clear record of any period of a manic 
state.

The diagnoses included major depressive disorder, single 
episode with psychotic features.

Upon review of the medical and lay evidence, the Board 
concludes that service connection for post-traumatic stress 
disorder is not warranted.  Although the veteran experienced 
stress while serving in Saudi Arabia, the medical evidence 
supports a current diagnosis of major depressive disorder, 
rather than post-traumatic stress disorder.  The medical 
evidence has related the veteran's current diagnosis of major 
depressive disorder to the stressful events that occurred 
during his service in Saudi Arabia.  Accordingly, service 
connection for major depressive disorder is warranted.  


ORDER

Service connection for major depressive disorder is granted.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

 

